Judgment of the Appellate Division modified so as to provide that the plaintiff, William A. Brady, recover of the defendant Patrick T. Powers the sum of $3,798.01, with interest thereon from the 13th day of December, 1904; that the plaintiff also recover a separate and independent judgment against the defendant Kate Kennedy, as administratrix of the goods, chattels and credits of James C. Kennedy, deceased, for the like sum of $3,798.01, with interest thereon from the 13th day of December, 1904; that the plaintiff recover of the said defendants jointly and severally the sum of $2,452.43, being the costs and disbursements allowed by the judgment of the Special Term, with interest thereon from the 13th day of December, 1904, and that said judgment as so modified be affirmed, without costs in this court to either party. No opinion.
Concur: CULLEN, Ch. J., O'BRIEN, VANN, WERNER and WILLARD BARTLETT, JJ. For affirmance without modification: GRAY and CHASE, JJ.